DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the amendments filed May 14, 2021.
Claims 1, 8-9, 16, and 18 have been amended.
Claims 2-7, 10-15, 17, and 19-20 are in their original presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuley (US PG Pub. 2015/0294084) in view of Green (US PG Pub. 2016/0217271), in further view of Marisco (US PG Pub. 2016/0203352).

Claim 1
	Regarding claim 1, McAuley teaches
A system for generating pharmacy orders, the system comprising:
Par. [0001], “The present disclosure relates generally to prescription transactions at a pharmacy and, more particularly, to coordinating prescription pickup locations between customers and pharmacy staff.”
(i) a server configured to execute a pharmacy services management module that when executed
Par. [0025], “System 100 includes `N` number of communication devices 102.1-102.N, a communication device 104, a base station 106, a network 
(a) receives a pharmacy order through an online interface executing on a mobile electronic device associated with the user
Par. [0027], “Alternatively, the customer may have ordered the refill online, via text message, etc. With respect to the previously ordered refill, each of a drug utilization review, a drug interaction review, a confirmation of the customer's insurance coverage, a confirmation of the name and dosage of the medication, etc. may have already been performed by the time the customer arrives at the pharmacy to pick up the refill.”
(b) transmits a first notification to the application executing on the mobile electronic device in response to a pharmacy order being processed, wherein the first notification indicates that the pharmacy order is ready for pickup and indicates a price associated with the pharmacy order
Par. [0061], “In an embodiment, server 110 communicates with pharmacy computer system 112 to determine the status of the prescription. In other words, by communicating with pharmacy computer system 112, server 110 can determine whether a prescription corresponding to a particular customer was processed at the corresponding pharmacy location sent from communication device 104, and if so, whether the prescription is now ready for that customer.”
Par. [0063], “In an embodiment, server 110 notifies communication device 104 that the prescription is ready. Server 110 then optionally sends additional notifications to communication device 104 prompting a user to enter a method of payment. This prompt could include, for example, the cost of the 
(ii) a broker computing system configured to execute a user identification module that when executed: (a) receives from the application executing on the mobile electronic device a location identifier indicating a pharmacy location where the user will complete the pharmacy order, wherein the mobile electronic device scans a machine readable code located at the pharmacy location to determine the location identifier and transmits the location identifier indicated by the machine readable code to the user identification module
Par. [0043], “In an embodiment, communication device 104 is configured to locally store a correlation of beacon parameters and their corresponding pharmacy locations and/or a correlation of emitted sounds and their corresponding pharmacy locations. For example, upon installation of an application, communication device 104 could download and store a list of pharmacy locations and their associated identifiers (e.g., UUIDs) corresponding to the communication devices 102 at each of the pharmacy locations. Once communication device 104 connects to a communication device 102, identifiers included in the received beacon parameters can be referenced to this list so communication device 104 can verify whether communication device 104 is at a corresponding pharmacy location.”
Par. [0048], “In an embodiment, once the pharmacy location is determined, communication device 104 is configured to pass customer information to one or more of communication devices 102.1-102.N, server 110 and/or pharmacy computing system 112 as part of an application programming interface (API) 
The identifier stored on the communications beacons is a machine readable code because it is data that is accessible to the communications device 104 that is representative of the location of the communication beacon located at or within proximity of the pharmacy location (see par. [0007]).
This pharmacy location data is the pharmacy where the user will complete the pharmacy order.
See also par. [0055], which describes the user identification system accessing “customer information and/or location information received from the communication device” and generating notifications based on that data.
The machine readable code with the location identifiers being implemented using RFID or NFC protocols
Par. [0031], “In other embodiments, communication devices 102.1-102.N are not implemented as iBeacons, but as other suitable communication devices and/or emitters configured to transmit their respective locations, sounds, etc. in accordance with any suitable identifier and/or communication protocol. In some embodiments, communication devices 102.1-102.N may be configured to transmit their respective location beacons in accordance with a communication protocol, such as radio frequency identification (RFID) and/or a near field communication (NFC) protocols.”
The use of barcodes that are optically scanned 
Par. [0065], par. [0101]
(b) receives from the application executing on the mobile electronic device user identification data
Par. [0055], “In an embodiment, server 110 is configured to read data from and write data to pharmacy computing system 112. Server 110 is configured to generate notifications to be sent to communication device 104 based on the customer information and/or location information received from communication device 104 and/or data accessed from pharmacy computing system 112.”
 (c) transmits a second notification to the application executing on the mobile electronic device in response to a payment for the pharmacy order being processed
Par. [0113], “At block 516, the communication device displays a prescription pickup location and/or a payment confirmation. In an embodiment, block 516 includes the server and/or the pharmacy computing device making a determination of a prescription location and whether the payment is authorized based on the payment information and/or other information submitted by the pharmacy customer.”
(iii) a computing device located in proximity to the pharmacy location and configured to execute a user check-in module that when executed
Par. [0056], “Pharmacy computing system 112 is configured to communicate with server 110 and pharmacy computer terminal 114.”
(a) receives the user identification data from the user identification module 
Par. [0060], “Again, once server 110 receives the API service call, server 110 obtains the customer's identification information. Furthermore, if a beacon 
Par. [0059], “In an embodiment, server 110 responds to an API services call received from communications device 104 by verifying the status of the prescription with pharmacy computer system 112.”
(b) retrieves the pharmacy order associated with the user from the pharmacy services management module following based on the user identification data
Par. [0061], “In an embodiment, server 110 communicates with pharmacy computer system 112 to determine the status of the prescription. In other words, by communicating with pharmacy computer system 112, server 110 can determine whether a prescription corresponding to a particular customer was processed at the corresponding pharmacy location sent from communication device 104, and if so, whether the prescription is now ready for that customer.”
(c) transmits a technician notification to a pharmacy technician that the user is available to receive the pharmacy order
Par. [0027], “Generally, the system 100 may be used to provide a pharmacy employee with an advance identification of a customer who has arrived at the pharmacy to pick up a previously prepared pharmacy order and/or the location where the customer expects to pick up the prescription.”
Par. [0062], “In an embodiment, if the prescription is ready, server 110 processes additional rules that determine which pickup location the 
The pharmacy technician delivering the pharmacy order to the user at the location indicated by the location identifier
Par. [0062], “In an embodiment, if the prescription is ready, server 110 processes additional rules that determine which pickup location the prescription is routed to within the pharmacy. Further in accordance with this embodiment, once this determination is made, server 110 communicates with pharmacy computer system 112 to notify user 116 and sends one or more notifications to communication device 104 to notify the customer. In this way, system 100 coordinates prescription pickups and their locations between customers and pharmacists.”
(d) processes the payment for the pharmacy order associated with the user
Par. [0065], “In an embodiment, a user 116 can scan the barcode displayed on communication device 104 at pharmacy computer terminal 114. Upon scanning the barcode, pharmacy computer terminal 114 communicates with pharmacy computer system 112, which in turn can optionally communicate with server 110 (depending on whether server 110 or pharmacy computer system 112 contains this information) to verify that the customer's information, prescription information, and/or payment authorization information match the information previously generated when the payment was authorized. Once this information is verified by user 116, the prescription transaction can be completed.”
The payment is not processed until the payment authorization from the user is verified by the technician upon pickup of the prescription.
Par. [0070], “In other embodiments, the notification sent to communications device 104 allows a customer to select the express payment option regardless of the prescription cost, but a second notification is sent to communications device 104 indicating that the express payment has not been successful. In such embodiments, failure to authorize an express payment could result in the notification informing the customer to go to a standard prescription pickup location for payment.”
In addition to verifying payments already authorized, payments that have not already been authorized must be processed at the pickup location where the payment would be processed using standard payment methods.
However, McAuley does not explicitly teach
Receiving the order over a network from an application executing on a mobile electronic device associated with a user
The location identifier being encoded by an optically scannable machine readable code 
The location identifier determined in response to the mobile electronic device optically scanning a machine readable code located at the location
The broker system verifying an identity of the user based on the user identification data
The computing device located at the pharmacy location receiving the user identification data from the user identification module once the identity of the user has been verified by the user identification module

Receiving the order over a network from an application executing on a mobile electronic device associated with a user
Par. [0031], “The user account associated with the mobile device 120 can fulfill a prescription through the pharmacy application services mobile application so that the pharmacy application services system 100 can acquire the necessary pharmacy account information to associate with the mobile device 120 and access information regarding the user account via the one or more pharmacy management servers 116.”
The broker system verifying an identity of the user based on the user identification data
Par. [0038], “In other examples, a proximity determination can be made by acquiring a unique identifier associated with the mobile device 120 from the beacon 105 (e.g., configured to receive wireless transmission such as but not limited to WiFi and Bluetooth transmissions from mobile devices 120). For example, a mobile device may have a mobile equipment identifier (MEID), an international mobile station equipment identity (IMEI), a Media Access Control (MAC) address, or the like that can be used to uniquely identify a particular mobile device. That unique identifier can then be provided to the one or more one or more pharmacy application services servers 110 by the beacon 105 to determine if that particular mobile device is registered with the pharmacy application services system 100.”
The computing device located at the pharmacy location receiving the user identification data from the user identification module once the identity of the user has been verified by the user identification module
Par. [0038], “In other examples, a proximity determination can be made by acquiring a unique identifier associated with the mobile device 120 from the beacon 105 (e.g., configured to receive wireless transmission such as but not limited to WiFi and Bluetooth transmissions from mobile devices 120). For example, a mobile device may have a mobile equipment identifier (MEID), an international mobile station equipment identity (IMEI), a Media Access Control (MAC) address, or the like that can be used to uniquely identify a particular mobile device. That unique identifier can then be provided to the one or more one or more pharmacy application services servers 110 by the beacon 105 to determine if that particular mobile device is registered with the pharmacy application services system 100. The one or more pharmacy application services servers 110 may initiate account information inquiries and contact with the particular mobile device 120 based at least in part on this proximity and device registration determination.”
The system can start to initiate inquiries based on recognizing the device is present at the location and verifying the device is registered to the user
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McAuley the ability to submit pharmacy orders through an application executed on the user’s mobile device, verify the identity of the user, and send the user identification data to the pharmacy once the user identity has been verified, as taught by Green, because such an application ensures that the user’s private information is kept secure and allows the system to ensure that the user is an already registered active user before initiating a transaction based on the device’s proximity (Green, par. [0032]-[0038]).
Marisco teaches
The location identifier being encoded by an optically scannable machine readable code and the location identifier being determined in response to the mobile electronic device optically scanning a machine readable code located at the location
The McAuley reference already teaches a mobile device scanning a machine readable code and transmitting it to the user identification system (see McAuley, par. [0043], [0048], and [0055] cited above).
Par. [0030], “Module 120 may determine this geo -location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned. Alternatively, geo-location or position information may be encoded in the QR code that was scanned, and once scanned the location information may be decoded by geo-location module 120 and passed along to a server application module associated with the scan code-based service system.”
Par. [0032], “Provisioning, administration and billing module 204 is adapted to provide access for a provisioning entity or user, such as a medical office administrator, merchant entity, a delivery service vendor entity, an event venue entity, mobile user entity or a system administrator, to provision registration information, subscription configurations/preference information, service configuration information, and participation reward content information. In the context of this disclosure, a user is considered to be the operator or user of a mobile communication device (e.g., computer integrated eyewear, wearable computer, smartphone, tablet computer, etc.) that includes a scan-enabled client module, and is therefore capable of scanning 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McAuley and Green the ability to use a location identifier that is determined in response to the mobile electronic device optically scanning a machine readable code located at the location, as taught by Marisco, because it facilitates the ability to provide a good or a service to a user, such as a shopper or a user seeking a good or service from a merchant, and it minimizes the possibility of data entry errors from the user providing the information (see Marisco, par. [0030], [0032]).
Additionally, the ability of the system of Marisco to use RFID or NFC as machine readable codes in addition to the use of QR codes to encode information in the machine readable code (see Marisco, par. [0029]) shows that modifying the machine readable code transmitted by the beacons using RFID or NFC in McAuley (see McAuley, par. [0031]) by replacing them with QR codes is a simple substitution of one prior art element (the RFID beacon system transmitting a location identifier of McAuley) with another known prior art element (the QR code with geo-location stored in the code of Marisco) according to known methods (replacing the RFID beacons with QR codes) to achieve predictable results (a system that enables a user to check in to a pharmacy using an optically scannable machine readable code) with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 2
	Regarding claim 2, the combination of McAuley, Green, and Marisco teaches all the limitations of claim 1. McAuley further teaches
A user account module that when executed stores the user identification data received from the user and pharmacy data associated with the user
Par. [0049], “In various embodiments, the customer information is entered by a customer upon installation of the application, through a registration process via a website, over the phone, etc. The customer information could form part of a customer profile that is created when the customer initially registers for prescription services, for example. To provide another example, the customer profile could form part of a user profile that is implemented by the operating system installed on the communication device and entered by a user as part of an initial device setup, account setup, user setup, etc.”
Par. [0056], “Pharmacy computing system 112 is configured to store and/or access customer and prescription information from one or more databases, which may be integrated as a part of pharmacy computer system 112 or external to pharmacy computer system 112. Customer and prescription information could include, for example, customer contact information, customer insurance information, a customer's past and current prescriptions, a pharmacy location of each of the customer's current prescriptions, payment information, customer physicians, a customer's preferred pharmacy location, emergency contact information, allergy information, etc.”

Claim 3
	Regarding claim 3, the combination of McAuley, Green, and Marisco teaches all the limitations of claim 1. However, McAuley does not explicitly teach
The machine readable code including a one-dimensional barcode, a two-dimensional barcode, or a matrix barcode
Marisco teaches
The machine readable code used for checking in a person including a one-dimensional barcode, a two-dimensional barcode, or a matrix barcode
Abstract, “Disclosed are methods, systems and computer program products for surveying a user using a scanable information encoded graphic image, such as a bar code or a quick response (QR) code, near field communication (NFC) code/tag, radio frequency identification (RFID) code/tag. In one embodiment, a mobile communication device such as a smartphone, tablet computer or other mobile computer is adapted to include a scan client module for scanning and communicating scan-triggered service code in-formation to a scan-triggered application server.”
Par. [0030], “Screenshot 1700 includes a section 1710 allowing the user to update medical information. The user may be prompted at predetermined or predefined intervals to update such information. Section 1720 allows the user to check into the appointment at the selected or targeted healthcare facility. The check-in or registration may take place via the camera icon 1730. The camera icon 1730 activates the camera of the mobile device operating the mobile health application. The camera (not shown) of the mobile device captures an image of a Quick response (QR) code located at the healthcare facility (see FIG. 31).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the machine readable code used in the system of McAuley, Green, and Marisco with a two-dimensional or matrix bar code, as taught by Marisco, because two-dimensional barcodes are known scannable codes that are capable of encoding location information that can be passed onto a server application (see Marisco, Abstract, par. [0005], [0030]).

Claim 4
	Regarding claim 4, the combination of McAuley, Green, and Marisco teaches all the limitations of claim 1. McAuley further teaches
The second notification including a receipt for the pharmacy order
Par. [0065], “In accordance with an embodiment, once the transaction is approved by server 110, server 110 sends a notification to communication device 104 indicating that the express payment authorization was successful. This notification could optionally include one or more images representative of the payment authorization, customer identification information, the prescription, the pharmacy location, etc.”
The term receipt is broadly described in par. [0018] of the specification as a notification that “can include payment details, medical information related to the pharmacy order, an explanation of insurance benefits, etc.” 

Claim 7
	Regarding claim 7, the combination of McAuley, Green, and Marisco teaches all the limitations of claim 1. McAuley further teaches
The use of an express lane for processing pharmacy orders via the application executing on the mobile electronic device
Par. [0004], “To make the prescription pickup and payment process more convenient for the customer, some pharmacies have implemented express pickup and/or payment services. Express pickup services typically allow a customer to register their identification, insurance information, and/or other applicable information with the pharmacy so this information does not need to be initially provided (but may simply be verified) when the customer picks up 
The user check-in module being located at an express lane at the pharmacy location
Par. [0065], “The barcode can then be displayed on communication device 104 and scanned by pharmacy staff when the customer picks up the prescription at the appropriate pickup location. In an embodiment, a user 116 can scan the barcode displayed on communication device 104 at pharmacy computer terminal 114. Upon scanning the barcode, pharmacy computer terminal 114 communicates with pharmacy computer system 112, which in turn can optionally communicate with server 110 (depending on whether server 110 or pharmacy computer system 112 contains this information) to verify that the customer's information, prescription information, and/or payment authorization information match the information previously generated when the payment was authorized. Once this information is verified by user 116, the prescription transaction can be completed.”
The terminal 114 is described as being “at the appropriate pickup location.” If the appropriate pickup location is the express lane, then the check-in process verifying the customer information, prescription information, and/or payment authorization would be at the express lane.
The user being able to request processing of the pharmacy order at the express lane via the application executing on the mobile electronic device
Par. [0063], “This prompt could include, for example, the cost of the prescription (e.g., post insurance cost to the customer) and/or whether a user wishes to pay this amount using a pre-registered payment method, such as an express payment method, for example. This prompt provides a user the ability to interact with communication device 104 by selecting the preferred payment method and submitting this information to server 110. In an embodiment, if an express payment method is selected, server 110 communicates with pharmacy computer system 112 to verify and/or validate the customers registered payment information. In accordance with such an embodiment, server 112 can connect to the customer's financial institution using information stored on server 110 and/or pharmacy computing system 112 from the customer's completion of an initial registration procedure, for example.”

Claim 8
	Claim 8 is a system claim that recites a system configured to perform functions that are the same or substantially similar to the functions of the system recited in claim 1. Please refer to the rejection of claim 1 for additional limitations.

Claim 9
	Claim 9 is a method claim that recites a method performed by method steps that are the same or substantially similar to the functions of the system recited in claim 1. McAuley teaches the additional limitation not present in claim 1:
A method
Abstract, “Methods, systems, and apparatus are disclosed to notify and route a customer to a prescription pickup location.”


Claims 10-12, and 15
	Claims 10-12, and 15 are method claims ultimately dependent from claim 9 that recite method steps that are the same or substantially similar to the functions of the systems of claims 2-4, and 7. Please refer to the rejections of claims 9 and 2-4, and 7.

Claim 16
	Claim 16 is a non-transitory machine readable medium claim that recites instructions to perform functions that are the same or substantially similar to the functions of the system recited in claim 1. McAuley teaches the additional limitation not present in claim 1:
A non-transitory machine readable medium storing instructions executable by a processing device
Par. [0008], “In other embodiments, a non-transitory computer readable media includes instructions stored in a communications device, that when executed by a processor cause the processor to detect a proximity of the communication device to a pharmacy location and to send pharmacy identification information and customer identification information to the pharmacy computing device.”
Please refer to the rejection of claim 8 for additional limitations.

Claims 17-19
	Claims 17-19 are machine readable medium claims ultimately dependent from claim 16 that recite method steps that are the same or substantially similar to the functions of the systems of claims 2-4. Please refer to the rejections of claims 16 and 2-4.

Claim(s) 5-6, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McAuley, Green, and Marisco, in further view of Tilzer (US PG Pub. 2015/0347715).

Claim 5
	Regarding claim 5, the combination of McAuley, Green, and Marisco teaches all the limitations of claim 1. McAuley further teaches
The system requiring a signature to process some transactions
Par. [0073], “For example, in an embodiment, a drive-thru or express pickup location may require addition restrictions based on whether a signature is required, the type of prescription, applicable local, state, and/or federal laws, the prescription size and whether the physical size of the drive-thru window and/or sending tube can accommodate the physical size of the prescription, whether a product demonstration is required, the composition of the prescription product (e.g., if it is fragile and/or breakable), etc.”
However, McAuley does not explicitly teach
A digital signature associated with the user being stored in a database and retrieved to process the pharmacy order associated with the user
Tilzer teaches
A digital signature associated with the user being stored in a database and retrieved to process the pharmacy order associated with the user
Par. [0019], “The storage 120 stores one or more instructions 122, customer identification 410, customer information 420, pharmacy order 430, and customer authorization 440.”
Par. [0037], “The order processing module 1223 may receive the customer authorization 440 from the mobile device 200. The customer authorization 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McAuley, Green, and Marisco the ability to store in a database an electronic signature to be used in order to process the pharmacy order associated with the user, as taught by Tilzer, because such a signature is an indication that the customer associated with the pharmacy order authorizes the transaction to be performed (see Tilzer, par. [0037], [0043]).

Claim 6
	Regarding claim 6, the combination of McAuley, Green, Marisco, and Tilzer teaches all the limitations of claim 5. However, McAuley does not teach
The digital signature being originally received via the application executing on the mobile electronic device
Tilzer teaches
The digital signature being originally received via the application executing on the mobile electronic device
Par. [0043], “With some examples, the prescription purchasing module 2223 may be configured to capture an electronic signature (e.g., record a pin number, capture an image of a signature made on a touch screen, or the like) and communicate the electronic signature to the retail pharmacy sales device 100.”
see Tilzer, par. [0043]).

Claims 13 and 14
	Claims 13 and 14 are method claims ultimately dependent from claim 9 that recite method steps that are the same or substantially similar to the functions of the systems of claims 5 and 6. Please refer to the rejections of claims 9 and 5 and 6.

Claim 20
	Claim 20 is a machine readable medium claim ultimately dependent from claim 16 that recites method steps that are the same or substantially similar to the functions of the system of claim 5. Please refer to the rejections of claims 16 and 5.

Response to Arguments
Prior Art Rejections
Applicant's arguments filed May 14, 2021, have been fully considered but they are not persuasive.

With respect to the assertion that the use of a location identifier encoded by an optically scannable machine readable code would render the proximity system of McAuley unsatisfactory for its intended purpose, the arguments in support of this argument are not persuasive.
see McAuley, par. [0047]). The purpose of the system is to simplify the process of filling a prescription so that an employee at a pharmacy can complete the pharmacy order while the customer is “completes other aspects of his or her transaction” (McAuley, par. [0026]). The system identifies when a customer is at or near the pharmacy location and transmits the customer’s registration information to the pharmacy employees so they can fill the order. Id. This does not require a system that utilizes the passive embodiments referenced by the Applicant (Remarks, pg. 16). Specifically, the McAuley reference teaches the ability to use the system with NFC protocols (McAuley, par. [0031]). NFC protocols are short-distance communication bands that are generally only readable over small distances of several inches.  Examiner respectfully notes that McAuley discloses different embodiments and notable differences in arrangement are understood between embodiments employing NFC compared to embodiments employing beacons using much longer range protocols such as RFID and Bluetooth. Examiner understands NFC usage to specifically be performed by users specifically placing NFC tags or devices within the close range required by the limitations of NFC.  An implementation which requires human users to place tags or devices within the close proximity of a reader is not understood to be consistent with applicant’s arguments of McAuley only teaching passive embodiments.
The system of Marisco similarly teaches the ability to transmit information, such as location and registration information, of a customer to a server application to facilitate the completion of a transaction for a customer at a merchant using QR codes, but it also allows for the use of RFID and NFC protocols (see Marisco, par. [0030], [0032]). Requiring a user to scan a QR code is understood to be very similar than a system which requires a user to place an NFC tag or device within the close proximity of a reader.  Rather than a system which requires a 
For at least the foregoing reasons, the arguments against the combination of references are not persuasive.

Applicant’s remaining arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GREGORY D. MOSELEY/Examiner, Art Unit 3686